DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is response to communication:  response original application filed on 09/21/2020.
Claims 1-4, 6-11, 13-18, 20, and 21 are currently pending in this application.  Claims 5, 12, and 19 have been cancelled.
No new IDS has been filed for this application.  

Response to Arguments

Applicant’s arguments concerning the art rejection shave been fully considered but are moot in view of new grounds of rejection.  
Prior dependent claim 5 was indicated allowable, as the claim language recited “upon receiving the usage term indicating that the media device is authorized to present the personal content associated with the user account, inhibiting presentation of the graphical user interface.”  The independent claim now has been amended to claim that inhibiting a “presentation of the graphical user interface that prompts a user to permit the media device to access the personal content.”  Prior dependent claim 5 was read as a inhibition of the presentation of anything on the graphical user interface.    However, claim 1 has now been amended to include the inhabitation of the presentation of the GUI of the user prompt.  Such elements are obvious.  Further, other elements of the claims have been deleted.  See amended rejection below.    


Double Patenting
The prior double patenting rejections have been withdrawn in response to the terminal disclaimer filed on 08/18/2022.


Claim Rejections - 35 USC § 112
The prior 112 rejections have been withdrawn in response to applicant’s amendments and arguments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4, 6-11, 13-18, 20, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prakash et al. US Patent Application Publication 2013/0347025 (Prakash), in view of Weber et al. US Patent Application Publication 2011/0320819 (Weber), and further in view of Yates et al. US Patent Applciation Publication 2012/0117626 (Yates)
As per claim 1, Prakash teaches a method for controlling personal content on a media device, the method comprising: receiving a usage term for accessing personal content associated with a user account, wherein a usage term indicates that personal content associated with the user account is to be inhibited from being presented (paragraph 26 with mobile device with policy settings and sharing policy to determine what content may be viewed); presenting a graphical user interface that prompts a user to permit the media device to access the personal content (Figure 2, paragraph 29 wherein user is provided with information regarding additional fees required for service request); presenting, at least a portion of the personal content (Figure 2, paragraphs 29-31 with mobile device accessing content based on received permission).  
Although Prakash teaches rules and terms for accessing content, Prakash does not explicitly teach inhibiting content based on a state of a wireless network connection with a mobile device and inhibiting a portion of the personal content from being presented based on a disconnection state of the wireless network connection with the mobile device.  However, this would have been obvious.  For example, see Weber (abstract, Figure 2, with device bing in proximity with second device to receive access to content; see paragraph 35, 35 with Bluetooth example for example of proximity/connection; see paragraph 45 wherein if device is no longer in proximity/disconnection state, device will stop presenting content).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings Prakash with Weber.  One of ordinary skill in the art would have been motivated to perform such an addition to provide restricted content to other devices (paragraphs 1-2 of Weber).
Although the Prakash combination teaches presenting information via a GUI, the combination does not explicitly teach wherein the graphical user interface presents information about an application that the user account is associated and that is attempting to access the personal content.  However, presenting information to a user regarding a program/application that is trying to access personal content and granting permission would have been obvious.  FOr example, see Yates (paragraph 37, with redirecting user to a site to grant access particular permission).  Further, Yates further teaches upon receiving the usage term indicating that the media device is authorized to present the personal content associated with the user account, inhibiting presentation of a graphical user interface that prompts a user to permit the media device to access the personal content (see Yates paragraph 37, wherein if permissions are pre-set, the step of obtaining permission may be skipped).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Prakash combination with Yates.  One of ordinary skill in the art would have been motivated to perform such an addition to enhance privacy and security of users (paragraph 5 of Yates).

As per claim 2, the Prakash combination teaches receiving, from the mobile device, account information associated with the user account in which personal content is included, wherein the personal content is accessible from a server computer receiving, from the mobile device, account information associated with the user account in which personal content is included, wherein the personal content is accessible from a server computer (paragraph 37 wherein mobile device sends set top box a subscription profile; see more info on subscription profile in paragraph 26; see also paragraph 41 wherein mobile device may pass subscription profile to temporary device; see Figure 4, paragraphs 39 wherein server may provide content).
As per claim 3, the Prakash combination teaches receiving an input, via the graphical user interface, to modify access rights to the user account associated with the personal content; and transmitting the modified access rights to the mobile device (paragarph 22 wherein user may manage policies and modify them; rights are uploaded to the service/server/cloud).
As per claim 4, the Prakash combination teaches wherein the GUI is caused o be presented on a display associated with the mobile device, and wherein the GUI includes at least one of an option to grant the media device with access to the personal content based on the usage term and an option to deny the media device with access to the personal content (paragraph 26-35 with presenting user content on device associated with user which is associated with set top box or other content server; content is granted or denied to user based on usage terms).
As per claim 6, the Prakash combination teaches further comprising transmitting a request for a list of accounts, wherein the list of accounts includes the user account associated with the personal content (obvious over Prakash; see paragraph 26 wherein multiple profiles may exist and may be user/device specific; if multiple users or devices, would be obvious to one of ordinary skill in the art to request for accounts which include the user or device’s account).
As per claim 7, as best understood by the Examiner, the Prakash combination teaches wherein the portion of the personal content from being presented in response to determining that the mobile device has been disconnected from the wireless network connection (Weber abstract, Figure 2, with device being in proximity with second device to receive access to content; see paragraph 35, 35 with Bluetooth example for example of proximity/connection; see paragraph 45 wherein if device is no longer in proximity/disconnection state, device will stop presenting content).
Claim 8 is rejected using the same basis of arguments used to reject claim 1 above.
Claim 9 is rejected using the same basis of arguments used to reject claim 2 above.
Claim 10 is rejected using the same basis of arguments used to reject claim 3 above. 
Claim 11 is rejected using the same basis of arguments used to reject claim 4 above. 
Claim 13 is rejected using the same basis of arguments used to reject claim 6 above.
Claim 14 is rejected using the same basis of arguments used to reject claim 7 above. 
Claim 15 is rejected using the same basis of arguments used to reject claim 1 above. 
Claim 16 is rejected using the same basis of arguments used to reject claim 2 above.
Claim 17 is rejected using the same basis of arguments used to reject claim 3 above.
Claim 18 is rejected using the same basis of arguments used to reject claim 4 above. 
Claim 20 is rejected using the same basis of arguments used to reject claim 6 above. 
Claim 21 is rejected using the same basis of arguments used to reject claim 7 above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495